 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 In re:
                                                                     Chapter 11
 F & O SCARSDALE LLC                                                 Case Nos. 20-22808
 LUXURY DINING GROUP LLC                                             20-22809
 FIG & OLIVE HOLDING LLC                                             20-22810
 FIG & OLIVE USA INC.                                                20-22811
 F&O LEXINGTON LLC                                                   20-22812
 FIG & OLIVE THIRTEEN STREET LLC                                     20-22813
 FIG & OLIVE FIFTH AVENUE LLC                                        20-22814
 F&O HOUSTON LLC                                                     20-22815
 F&O NEWPORT BEACH LLC                                               20-22816
 F&O MELROSE PLACE INC.                                              20-22817
 F&O LOS ANGELES INC.,                                               20-22818

                                              Debtors.
 ----------------------------------------------------------------X

         ORDER PURSUANT TO RULE 1015(b) OF THE FEDERAL RULES OF
        BANKRUPTCY PROCEDURE FOR ENTRY OF AN ORDER DIRECTING
         THE JOINT ADMINISTRATION OF THE CHAPTER 11 CASES FOR
                      PROCEDURAL PURPOSES ONLY


        UPON the motion of the above captioned debtors and debtors-in-possession

(collectively, the "Debtors"), by their proposed attorneys, Davidoff Hutcher & Citron LLP for

entry of an order directing the joint administration of the Debtors’ Chapter 11 cases; it appearing

that the relief requested is in the best interests of the Debtors’ estates, their creditors, and other

parties in interest; it appearing that the Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; it appearing that this proceeding is a core proceeding pursuant to 28

U.S.C. §157(b)(2); it appearing that venue of this proceeding and this Motion in this District is

proper pursuant to 28 U.S.C. § 1408 and 1409; and notice of this Motion and opportunity for a

hearing on this Motion was appropriate under the particular circumstances and that no other or
further notice need be given; and after due deliberation and sufficient cause appearing therefor, it

is hereby

        ORDERED, that the Motion is granted in its entirety; and it further

        ORDERED, that pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

Procedure, the above captioned Chapter 11 cases are consolidated, for procedural purposes only,

and shall be jointly administered by the Court; and it is further

        ORDERED, that nothing contained in this Order shall be deemed or construed as

directing or otherwise affecting the substantive consolidation of any of the above-captioned

Chapter 11 cases; and it is further

        ORDERED, that the caption of the jointly administered cases shall read as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
In re:

F&O SCARSDALE LLC ET AL., 1                                                 Chapter 11
                                                                            Lead Case No. 20-22808
                                                                            (Jointly Administered)

                                     Debtors.
----------------------------------------------------------------------- X

and it is further




1
 Jointly administered with Luxury Dining Group LLC, Fig & Olive Holding LLC, Fig & Olive USA Inc., F&O
Lexington LLC, Fig & Olive Thirteen Street LLC, Fig & Olive Fifth Avenue LLC, F&O Houston LLC, F&O
Newport Beach LLC, F&O Melrose Place Inc. and F&O Los Angeles Inc.


                                                        2
        ORDERED, that a docket entry shall be made in each of the above-captioned cases

substantially as follows:

        “An order has been entered in this case directing the procedural consolidation and joint

administration of the Chapter 11 cases commenced by F&O Scarsdale LLC, Et Al. The docket

in Case No. 20-22808 should be consulted for all matters affecting the above listed cases.”

and it is further

        ORDERED, that the Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion; and it is further

        ORDERED, that the terms and conditions of this Order shall be immediately effective

and enforceable upon its entry; and it is further

        ORDERED, that to the extent that any affiliates of the Debtors subsequently commence

Chapter 11 cases, the relief granted pursuant to this Order shall apply to such debtors and their

respective estates; and it is further

        ORDERED, that the Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

Dated: White Plains, New York
       July 10, 2020



                                               /s/ Sean H. Lane
                                               HONORABLE SEAN H. LANE
                                               UNITED STATES BANKRUPTCY JUDGE




                                                    3
